Citation Nr: 1001706	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  03-33 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities (claimed as 
pain in feet and legs).

3.  Entitlement to service connection for a disability of the 
bilateral upper extremities (claimed as pain in hands and 
arms).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to April 
1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In an April 2005 decision, the Board denied entitlement to 
service connection for the claimed disabilities.  In a June 
2007 memorandum decision, the United States Court of Appeals 
for Veterans Claims (Court) vacated the Board's April 2005 
decision with respect to all issues and remanded the claims 
for readjudication.  In February 2008, pursuant to the 
Court's memorandum decision, the Board remanded this case for 
further evidentiary development.  The case has now been 
returned to the Board for further appellate action.  The 
Board has rephrased the issues as listed on the title page to 
better reflect the claims on appeal.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For reasons explained below, the issue of entitlement to 
service connection for a disability of the bilateral upper 
extremities (claimed as pain in hands and arms) is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO.  VA will notify you if further action is required 
on your part.


FINDINGS OF FACT

1.  A low back disability was not shown in service or for 
many years thereafter, and there is no competent evidence 
suggesting that the disorder is related to service.

2.  Peripheral neuropathy of the bilateral lower extremities 
was not shown in service or for many years thereafter, and 
there is no competent evidence suggesting that the disorder 
is related to service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service, nor may such be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Peripheral neuropathy of the bilateral lower extremities 
was not incurred in or aggravated by active service, nor may 
such be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
38 C.F.R. § 3.159(b) (2009).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in August 2001, November 2003, March 2008, and 
June 2009 letters, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  The March 2008 and June 2009 letters 
also advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  The case was last adjudicated 
in July 2009.

The Board notes that, with the exception of several service 
treatment records dated from January 1944 through May 1944, 
it has been shown that the Veteran's service treatment 
records are fire-related and therefore unavailable.  The 
Board is mindful that, in a case such as this, VA has a 
heightened obligation to assist the Veteran in the 
development of his claims.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).

Nevertheless, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the above-
noted available service treatment records, VA treatment 
records and examination reports, and private treatment 
records.  The Veteran's available service treatment records 
were initialed provided to the RO in 1950, well before the 
1973 fire at that National Personnel Records Center.  In 
response to the February 2008 Remand, the RO asked the 
Veteran in a March 2008 letter to advise VA of where he was 
treated in service.  He responded that he had no further 
information to submit.  Despite the lack of information 
concerning where he was treated in service, the RO requested 
all service treatment records from NPRC later in March 2008.  
The response indicated that the records were fire related, 
but that all available records were being sent.  A treatment 
record dated in 1944 was received.  Thus, the Board finds 
that all efforts to obtain any additional service treatment 
records have been made and that further efforts to obtain 
such would be futile.

As discussed above, the VCAA provisions have been considered 
and substantially complied with.  The Veteran was notified 
and aware of the evidence needed to substantiate his claims, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting release forms 
as well as providing written argument regarding his claims.  
Thus, the Veteran was provided with a meaningful opportunity 
to participate in the claims process and has done so.  
Moreover, he has been represented by the same attorney since 
December 2005 before the Court, and at the Board following 
Court remand.  This attorney is experienced in VA law and is 
well aware of the requirements concerning the establishment 
of service connection and the duties to notify and assist.  
Any error in the sequence of events or content of the notices 
is not shown to have any effect on the case or to cause 
injury to the Veteran.  Therefore, any such error is harmless 
and does not prohibit consideration of these matters on the 
merits.  See Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2009).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis or organic 
disease of the nervous system becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

In order to prevail on the issue of entitlement to service 
connection, there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting these decisions, there 
is no requirement that the evidence submitted by the Veteran 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service 
connection for a low back disability because he claims that 
he injured his back in service while engaging in duties such 
as unloading cargo ships and performing heavy lifting.  He 
also contends that he is entitled to service connection for 
peripheral neuropathy of the bilateral lower extremities 
because he claims that he was exposed to cold temperatures in 
service while enduring conditions such as sleeping in fox 
holes in the ground (with dirt, mud, insects, and snakes), 
sleeping out in the open, not having hot water, and wearing 
damp and wet clothes.

As noted above, with the exception of several service 
treatment records dated from January 1944 through May 1944, 
it has been shown that the Veteran's service treatment 
records are fire-related and therefore unavailable.  The 
available service treatment records dated from January 1944 
through May 1944 are negative for any complaints, diagnosis, 
or treatment related to the Veteran's low back, feet, or 
legs.

In conjunction with a nonservice-connected pension claim, the 
Veteran underwent a VA medical examination in January 1977.  
On that occasion, he reported that he had been experiencing 
pain in practically every part of his body since 1974.  He 
stated that his toes swelled and became painful, and that he 
had pain in his lumbar spine.  On physical examination, he 
stood erect and walked with a normal gait and carriage.  
There was no visible swelling of the joints of the feet.  
There was some limitation of flexion of the lumbar spine due 
to pain.  A neurological examination was essentially normal.  
X-rays of the feet and knees were normal.  An X-ray of the 
lumbar spine revealed slight arthritis from L4 through S1.

VA treatment records dated from February 2001 through January 
2002 noted the Veteran's complaints of radiating pain in his 
back, pain and swelling in his knees and feet, and 
polyarthralgia for more than 20 years affecting his toes, 
knees, ankles, and low back.  These VA treatment records also 
documented the Veteran's diagnoses of degenerative joint 
disease, spinal stenosis, peripheral neuropathy, and 
radiculopathy.  In February 2001, X-rays of his lumbar spine 
revealed narrowing of L3-L4, L4-L5, and L5-S1, and a probable 
old compression fracture of the inferior border of L3.  It 
was also noted in February 2001 that it appeared as though 
much of the Veteran's joint pain came from his lower back and 
radiated downward.  In May 2001, an MRI of his lumbar spine 
revealed degenerative changes, with moderately severe central 
spinal canal and bilateral foraminal stenosis at the L3-L4 
level.  In August 2001, nerve conduction velocity studies 
revealed axonal sensory-motor peripheral neuropathy and a 
chronic right L4 radiculopathy.  In May 2002, he was 
diagnosed with diabetic peripheral neuropathy.  In May 2003, 
it was noted that the Veteran believed that environmental 
exposure while on active duty caused his current joint pains.  
In February 2004, he was assessed with distal lower extremity 
sensorimotor polyneuropathy that was most likely diabetes-
related with lumbar degenerative joint disease.  VA treatment 
records dated from August 2005 through February 2008 
continued to document the Veteran's complaints of chronic 
pain in his back, feet, and legs.

Pursuant to the Board's February 2008 remand, the Veteran 
underwent a VA spine examination in April 2009.  On that 
occasion, the Veteran reported that he unloaded ships and 
performed heavy lifting in service.  He stated that he had a 
gradual onset of low back pain, then stated that his "back 
went bad" in October 1946.  When asked if he had sought 
medical treatment in service, he stated that people would 
have made fun of him if he did.  At present, the Veteran 
reported severe daily low back pain at a level 10 out of 10.  
He stated that he had been using a cane and a back brace 
since 1946.  After a thorough examination, the Veteran was 
diagnosed with lumbar spine degenerative osteoarthritis with 
spinal stenosis and right L4 radiculopathy, as well as an old 
lumbar compression fracture at L3.  The examiner concluded 
that she could not create a connection between the Veteran's 
current low back disabilities and his service without 
resorting to mere speculation.  She noted that the etiology 
of his low back disabilities could be multifactorial and 
might also be age-related.  She noted that the Veteran had no 
treatment for his low back in service.  She concluded that 
she could not determine whether his low back condition was 
service-connected without resorting to mere speculation.

Pursuant to the Board's February 2008 remand, the Veteran 
also underwent a VA peripheral nerves examination in April 
2009.  On that occasion, the Veteran reported that he had 
been exposed to extreme cold weather in service from June 
1944 to May 1945, during which time his feet felt very numb 
and stiff and would turn blue.  He stated that he did not 
receive any medical treatment at that time.  At present, the 
Veteran reported that his feet continued to feel cold, numb, 
and painful, with the numbness extending up to his ankles and 
the pain extending up through his whole legs.  It was noted 
that the specific nerves involved were the L4, L5, and S1 
distribution up to the ankle level of both feet.  After a 
thorough examination, the Veteran was diagnosed with 
bilateral lower extremity peripheral neuropathy.  The 
examiner stated that, even though the Veteran might have been 
exposed to cold weather in service, his current conditions 
started 30 to 40 years after any such exposure.  The examiner 
concluded that she could not find a direct correlation 
between the Veteran's current neuropathy and his service.  
She noted that the Veteran had no treatment for peripheral 
neuropathy either while on active duty or within one year 
after discharge.  In June 2009, the same VA examiner added 
that the Veteran's service treatment records were 
insufficient, reiterated that he was not initially treated 
for peripheral neuropathy until approximately 30 years after 
his discharge from service, and concluded that she could not 
determine whether his peripheral neuropathy of the bilateral 
lower extremities was service-connected without resorting to 
mere speculation.

While the Veteran reported to the 2009 VA examiner that his 
back "went bad in October 1946", such statement was made 
approximately 60 years after his discharge from service, and 
is inconsistent with statements made to a VA examiner in 1977 
that he has been in pain since 1974.  In addition, he told 
the 2009 VA examiner that he has used a cane and a back brace 
since 1946, yet the 1977 VA examiner noted that he walked 
with a normal gait and carriage, with no mention of the use 
of a cane or back brace.  Moreover, at least one VA treatment 
report noted the Veteran is not a reliable historian.  In 
short, based on the other evidence of record and the length 
of time that has passed since service, the Board finds the 
Veteran's recollection of back problems beginning in 1946 is 
simply too unreliable to be credible.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can 
consider conflicting statements of the veteran in weighing 
credibility).

The Board notes that the Court has found that purely 
speculative medical opinions do not provide the degree of 
certainty required for medical nexus evidence.  See Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992); see also 38 C.F.R. 
§ 3.102 (By reasonable doubt is meant ... a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.).  However, in the 
current case, both of the VA examiners acknowledged that 
there was no evidence of the claimed disabilities for many 
years after the Veteran's discharge from service, and the 
Veteran's recollection of a back disability arising in 1946 
has been deemed to be unreliable.  Furthermore, the Board 
notes that the evidence of record does not contain any 
competent medical opinion to suggest a possible association 
between the current disabilities and service.  Indeed, with 
regard to peripheral neuropathy, the medical evidence 
suggests it is related to his back disorder or to his 
diabetes.  Thus, under these circumstances, there is no duty 
to provide a new medical examination or to obtain a revised 
medical opinion.  38 C.F.R. § 3.159(c); Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. 
App. 512, 518 (2004); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In addition, to the extent that the Veteran himself believes 
that there is a medical nexus between his claimed 
disabilities and his military service, it is now well 
established that lay persons without medical training, such 
as the Veteran, are not competent to opine on matters 
requiring medical expertise, such as the etiology of 
orthopedic or neurological disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions); see also see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting 
general competence to testify as to symptoms but not to 
provide medical diagnosis).  

As the Veteran's separation documents list the Veteran's 
participation in battles and campaigns in Normandy and 
Northern France, consideration has been given to the 
applicability of 38 U.S.C.A. § 1154(b), which states that for 
any veteran who has engaged in combat with the enemy in 
active service during a period of war, satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002) (emphasis 
added).  However, in the current case, the Veteran has not 
claimed that his current disabilities were incurred or 
aggravated in combat with the enemy, nor has he reported that 
he suffered an actual injury during service; he only reports 
that service duties, sleeping on the cold ground and wearing 
wet clothes caused his current back problems.  Regardless, 
the Board notes that section 1154(b) only serves to lighten 
the evidentiary requirement for showing service incurrence of 
an injury or disease; it does not lighten the evidentiary 
requirements for competent evidence demonstrating present 
disability or a nexus between present disability and some 
remote injury or disease of active service.  See Cohen 
(Douglas) v. Brown, 10 Vet. App. 128, 138 (1997) ("[s]ection 
1154(b) provides a factual basis upon which a determination 
can be made that a particular disease or injury was incurred 
or aggravated in service but not a basis to link 
etiologically the condition in service to the current 
condition").  Thus, in the absence of competent medical 
evidence linking his currently claimed conditions to service, 
there is no basis on which service connection can be 
established.

In sum, the Board finds that the preponderance of the 
evidence indicates that neither a low back disability nor 
peripheral neuropathy of the bilateral lower extremities 
were shown in service or for many years thereafter, and have 
not been shown by competent and probative medical evidence to 
be etiologically related to his active service.  
Accordingly, service connection for a low back disability and 
peripheral neuropathy of the bilateral lower extremities is 
not warranted on any basis.


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for peripheral neuropathy 
of the right lower extremity (claimed as pain in feet and 
legs) is denied.

Entitlement to service connection for peripheral neuropathy 
of the left lower extremity (claimed as pain in feet and 
legs) is denied.

REMAND

Although further delay is regrettable, the Board observes 
that additional development is required prior to adjudicating 
the Veteran's claim of entitlement to service connection for 
a disability of the bilateral upper extremities (claimed as 
pain in hands and arms).

According to the Board's February 2008 remand instructions, 
the Veteran was to be scheduled for a VA examination to 
determine the nature of his claimed bilateral upper extremity 
condition and to obtain an opinion as to its possible 
relationship to service.  The designated examiner was to 
provide an opinion on whether such disability is 
etiologically related to the Veteran's service.  However, the 
examiner who conducted the April 2009 VA peripheral nerves 
examination failed to address any disability pertaining to 
the Veteran's bilateral upper extremities.  The Board notes 
that the RO attempted to clarify and correct this omission in 
communications dated in May 2009.  Thereafter, however, the 
April 2009 VA examiner failed to address the Veteran's upper 
extremities in her additional June 2009 report.  The Court 
has held that where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
neurological examination to determine the 
nature of any bilateral hand and arm 
disability to include peripheral 
neuropathy, and to obtain an opinion as to 
whether such is possibly related to 
service.  The claims folder should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted and the results reported.  
Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any current 
disability of the bilateral upper 
extremities arose during service or is 
otherwise related to service.  A rationale 
for all opinions expressed should be 
provided.  

2.  To help avoid future remand, VA must 
ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, then appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


